DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radiation shield, the sonde-dependent electronics, the plurality of tool logic electronics and PSUs, the sand screens, the gravel packs and the side-pocket mandrels must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to because Figures 2 and 3 are cross sectional views, yet they do not have the proper cross hatching.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty, 37 CFR 1.84(h)(3).
The drawings are finally objected to because Figures 2 and 3 both show two different views.  The different views must be numbered in consecutive Arabic numerals, 37 CFR 1.84(u)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided [emphasis added].
The abstract of the disclosure is objected to because it recites “is disclosed”, “is also disclosed” and “said”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: reference number “209” has been defined as three-dimensional parallel hole collimators and detector collimators and reference number “305” has been defined as the tubing and the same annular fluid volume.  Each reference number should only be defined using one term throughout the entirety of the Specification.  The disclosure is further objected to because paragraph [0032] recites “that are collimated [311]” and “is collimated [312]” thereby making it difficult to decipher how “311” and “312” are actually defined.  New, clearer definitions are requested.  The Specification should be reviewed for similar errors.  Finally, the disclosure is objected to because there is no definition of what “PSU” stands for.  As best understood by the examiner, “PSU” may mean power supply unit, and has been treated as such below.  Appropriate correction is required.
Claim Objections
Claims 1, 9, 13-16, 19, 20, 23, 28 and 30 are objected to because of the following informalities: in claim 1 the last line should be amended to include the definition of “PSU” before using the acronym.  Claim 9 should likely be amended to recite --combinable [[would]]with other measurement tools--, and there appears to at least one word missing at the end of the claim, thereby making it unclear.  In claims 13-16, 28 and 30, the comma should be deleted in the second line of all the claims.  Claim 19 should either be amended to recite --a two-dimensional per-pixel collimated imaging detector array[[s]]-- or --[[a ]]two-dimensional per-pixel collimated imaging detector arrays--.  Claim 20 should likely be amended to recite --comprise [[a ]]two sets--.  Claim 23 should likely be amended to recite --combinable [[would]]with other measurement tools--, and there appears to at least one word missing at the end of the claim, thereby making it unclear.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-31 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the output" and “the produced x-rays” in line 7.  Claim 2 recites the limitation “said imaging detector” in line 1 and the limitation "the imaging array" in line 2. Claim 3 recites the limitation “said imaging detectors” in line 1.  Claim 4 recites the limitation “said imaging detectors” in line 1.  Claim 5 recites the limitation “said imaging detectors” in line 1.  Claim 6 recites the limitation "the images" in line 1 and the limitation “the characteristics” in lines 1-2.  Claim 10 recites the limitation "the inner diameter" in line 1.  Claim 11 recites the limitation "the outer diameter" in line 1.  Claim 12 recites the limitation "the distribution and inner diameter of a scale" in lines 1-2 and the limitation “the inner diameter” in line 2.  Claim 13 recites the limitation "the position, distribution and area of perforations" in lines 1-2 and the limitation “the casings” in line 2.  Claim 14 recites the limitation "the position" in line 1 and the limitation “the casings” in line 2.  Claim 15 recites the limitation "the position" in line 1 and the limitation “the casings” in line 2.  Claim 16 recites the limitation "the position" in line 1 and the limitation “the casings” in line 2.  Claim 17 recites the limitation "the resulting images" in line 2.  Claim 18 recites the limitation "the intensity" in line 7, the limitation “the wellbore” in line 8, the limitation “the inner and outer diameters” in line 9 and the limitation “said detectors” in line 11.  Claim 19 recites the limitation “said imaging detector” in line 1.  Claim 20 recites the limitation “said imaging detectors” in line 1.  Claim 21 recites the limitation “said imaging detectors” in line 1.  Claim 22 recites the limitation “the characteristics” in lines 1-2.  Claim 26 recites the limitation "the distribution and inner diameter of a scale" in lines 1-2.  Claim 27 recites the limitation "the position, distribution and area of perforations" in lines 1-2 and the limitation “the casings” in line 2.  Claim 28 recites the limitation "the position" in line 1 and the limitation “the casings” in line 2.  Claim 29 recites the limitation "the position" in line 1 and the limitation “the casings” in line 2.  Claim 30 recites the limitation "the position" in line 1 and the limitation “the casings” in line 2.  Claim 31 recites the limitation "the resulting images" in line 2.  There is insufficient antecedent basis for these limitations in the claims.
Claim 2 recites “said imaging detector” in line 1, yet there are two detectors defined previously, thereby making it unclear which detector claim 2 is referring to.
Regarding claims 9-16, 24 and 28-30, the phrase "would be" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Consequently, claims 7, 8 and 23 are also rejected under 35 USC 112(b) as being indefinite since they depend from claims that are rejected under 35 USC 112(b) as being indefinite.
The following is a quotation of 35 USC 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 USC 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 USC 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 25 are rejected under 35 USC 112(d) or pre-AIA  35 USC 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations recited in claims 24 and 25 are already required by claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 18-27 are rejected under 35 USC 103 as being unpatentable over LEE et al. (US 2016/0282505 A1) (“Lee”).
Referring to claim 1: Lee teaches an x-ray-based cased wellbore simultaneous tubing and casing measurement tool comprising a source collimator located cylindrically around an X-ray source with a plurality of collimated per-pixel collimated imaging detector arrays, wherein said collimators are formed as pinholes in the transverse direction and a parallel hole collimator sets in the axial direction, and said tool comprises:
an x-ray source 16, ¶ [0017];
a radiation shield 22, [0024] to define the output from of the produced x-rays;
a two-dimensional per-pixel collimated imaging detector array 30, [0032];
a secondary two-dimensional per-pixel collimated imaging detector array (FIG. 1; [0029]);
a plurality of parallel hole collimators 42a-42c formatted such in one direction so as to form a pinhole in another direction; and
sonde-dependent electronics [0033].
While Lee teaches logging systems [0002], [0029] and inherently requires a power source, Lee does not specifically teach the tool comprises a plurality of tool logic electronics and PSUs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool taught by Lee to include a plurality of tool logic electronics and PSUs in order to better collect data and ensure a local power supply.
Referring to claims 18, 24 and 25: Lee teaches a method of using an x-ray-based cased wellbore simultaneous tubing and casing measurement tool comprising a source collimator located cylindrically around an X-ray source with a plurality of collimated per-pixel collimated imaging detector arrays wherein said collimators are formed as pinholes in the transverse direction and a parallel hole collimator sets in the axial direction, said method comprising:
producing x-rays (likely 29, which is not defined in the Specification; yet Lee does teach 16 includes an x-ray tube as a photon source) in a shaped output (FIG. 2A);
measuring the intensity of backscatter x-rays returning from materials surrounding the wellbore [0026], [0031]; and
converting image data from said detectors 30 into consolidated images of the tubing and casing [0037].
While Lee teaches it is known that thickness and density of an object may affect the number of backscattered photons, and by using the backscattered photons one can determine the density [0004], Lee does not specifically teach determining the inner and outer diameters of tubing and casing from the backscatter x-rays.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Lee to include determining the inner and outer diameters of tubing and casing from the backscatter x-rays since it would simply require another calculation using known measurements, which could then help detect anomalies in the tubing or casing.
Referring to claims 2 and 19: While Lee teaches said imaging detector comprises a two-dimensional per-pixel collimated imaging detector arrays 30 and single pixels 32, Lee does not specifically teach the imaging array is one pixel wide and multiple pixels long.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging detector taught by Lee to be one pixel wide and multiple pixels long because the configuration of the claimed pixels is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed pixels was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claims 3 and 20: Lee teaches said imaging detectors comprise two sets of two- dimensional per-pixel collimated imaging detector arrays (Figs. 1 and 2A).
Referring to claims 4 and 21: Lee teaches said imaging detectors comprise a plurality of two-dimensional per-pixel collimated imaging detector arrays (Figs. 1 and 2A).
Referring to claim 5: Lee teaches said imaging detectors comprise a plurality of collimated scintillator-based detector arrays [0018].
Referring to claims 6 and 22: Lee teaches the images contain spectral information to inform the characteristics of any wellbore materials [0004], [0028] or debris.
Referring to claim 7: Lee teaches the collimators comprise tungsten [0032].  Lee does not specifically teach said shield further comprises tungsten.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shield taught by Lee to comprise tungsten since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 8: Lee teaches the tool is configured so as to permit through-wiring [0033], [0003].
Referring to claims 9 and 23: Lee teaches the tool is combinable would other measurement tools and methods comprising one or more of acoustic [0003] or ultrasonic.
Referring to claims 10 and 11: While Lee teaches it is known that thickness and density of an object may affect the number of backscattered photons, and by using the backscattered photons one can determine the density [0004], Lee does not specifically teach the tool would be used to determine the inner and outer diameter of a tubing or casing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool taught by Lee to include determining the inner and outer diameters of tubing and casing since it would simply require another calculation using known measurements and data, which could then help detect anomalies in the tubing or casing.
Referring to claims 12 and 26: While Lee teaches the tool is used to detect, locate and map anomalies [0027], [0028], [0035], Lee does not specifically teach the tool is used to determine the distribution and inner diameter of a scale upon the inner diameter of a tubing or casing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool and method taught by Lee to include determining the distribution and inner diameter of a scale upon the inner diameter of a tubing or casing in order to determine if cleaning is necessary to enhance downhole operations.
Referring to claims 13 and 27: While Lee teaches the tool is used to detect, locate and map anomalies [0027], [0028], [0035], Lee does not specifically teach the tool is used to determine the position, distribution and area of perforations, within the casings surrounding the cased wellbore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool and method taught by Lee to include determining the position, distribution and area of perforations within the casings surrounding the cased wellbore in order to determine if sealing and area is necessary to enhance downhole operations.
Claims 14, 15, 28 and 29 are rejected under 35 USC 103 as being unpatentable over Lee and in view of Pfutzner (US 9,002,648 B2).
Referring to claims 14, 15, 28 and 29: Lee does not specifically teach the tool would be used to determine the position and integrity of sand-screens and gravel-packs within the casings surrounding the cased wellbore.  Pfutzner teaches an x-ray based wellbore tubing and casing measurement tool (column 8, lines 23-32), wherein the tool would be used to determine the position and integrity of sand-screens and gravel-packs within the casings surrounding the cased wellbore (column 7, lines 27-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool and method taught by Lee to include determining the position and integrity of sand-screens and gravel-packs as taught by Pfutzner in order to confirm the features are in the correct locations and whether or not they are in need of repair or cleaning.
Claims 16 and 30 are rejected under 35 USC 103 as being unpatentable over Lee and Pfutzner, and further in view of Skinner (US 2014/0126331 A1).
Referring to claims 16 and 30: Lee does not specifically teach the tool would be used to determine the position and integrity of side-pocket mandrels within the casings surrounding the cased wellbore.  Pfutzner teaches an x-ray based wellbore tubing and casing measurement tool (column 8, lines 23-32), wherein the tool would be used to determine the position and integrity of hardware within the casings surrounding the cased wellbore (column 7, lines 27-40).  However, Lee and Pfutzner do not specifically teach side-pocket mandrels within the casings surrounding the cased wellbore.  Skinner teaches a downhole measurement tool [0009], [0029] comprising side-pocket mandrels 34.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool and method taught by Lee and Pfutzner to include side-pocket mandrels as taught by Skinner in order to be able to include components that do not obstruct the central flow path.
Allowable Subject Matter
Claims 17 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 USC 112(b) or 35 USC 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teague et al. (US 10,677,958 B2) also teaches a tool and method of using a downhole x-ray-based measurement tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


12 August 2022